 1   TRACY L. WILKISON
 2   Acting United States Attorney
     DAVID M. HARRIS
 3                                                                     JS-6
     Assistant United States Attorney
 4   Chief, Civil Division
 5   CEDINA M. KIM
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   JENNIFER A. KENNEY, CSBN 241625
     Special Assistant United States Attorney
 8
           160 Spear Street, Suite 800
 9         San Francisco, CA 94105
10
           Telephone: (415) 977-8945
           Facsimile: (415) 744-0134
11         E-Mail: Jennifer.A.Kenney@ssa.gov
12
     Attorneys for Defendant Commissioner of Social Security
13
14                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
15
16
     SHIRIN FARDMANESH,                     ) Case No. 2:20-cv-05430-JC
17                                          )
18               Plaintiff,                 )
                                            ) JUDGMENT OF REMAND
19
           v.                               )
20                                          )
21   ANDREW SAUL,                           )
     Commissioner of Social Security,       )
22                                          )
23               Defendant.                 )
                                            )
24
25         The Court having approved the parties’ Stipulation to Voluntary Remand
26
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment for
27
     Plaintiff (“Stipulation to Remand”), IT IS HEREBY ORDERED, ADJUDGED
28




                                            -1-
 1   AND DECREED that the above-captioned action is remanded to the
 2
     Commissioner of Social Security for further proceedings consistent with the
 3
 4   Stipulation to Remand.
 5
 6
 7
     Dated:   April 22, 2021                                /s/
 8                                        Hon. Jacqueline Chooljian
                                          UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                            -2-
